Citation Nr: 1816267	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cerebrovascular accident (CVA).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2009, May 2012 and December 2012.  

The May 2009 rating decision declined to reopen the claims for service connection for CVA and hypertension and denied the claim for service connection for headaches on the merits.  The May 2012 rating decision denied the claim for entitlement to a TDIU; the December 2012 rating decision granted service connection for left ear hearing loss and assigned a noncompensable rating effective December 21, 2007.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2015 on the claims for service connection and           the claim for entitlement to a TDIU.  A transcript is of record.  In August 2015,     the Board issued a decision that reopened the claim for service connection for headaches and remanded it, along with the other issues listed on the title page, for additional development, to include the issuance of a statement of the case for the increased rating claim.  The Veteran subsequently perfected an appeal of that claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board remanded the claim for service connection for headaches in part to obtain a complete copy of the Veteran's service personnel records given his testimony that his performance evaluations decreased during service because         of missed duty due to headaches. Service personnel records, which do indicate a decrease in performance, were associated with the record after the September 2017 SSOC was issued; therefore, they have not been considered by the AOJ in the first instance.  This must be accomplished on remand and an addendum opinion must also be obtained from the examiner who conducted a July 2017 VA headaches Disability Benefits Questionnaire (DBQ).  

The Veteran has reported treatment at two VA facilities that fall under the jurisdiction of the North Florida South Georgia Veterans Health System prior          to May 2015, which is the earliest record of treatment rendered in records obtained from this facility.  Records dated prior to May 2015 should be requested on remand.  

The claim to reopen the prior denial of service connection for hypertension and the claim for entitlement to a TDIU remain inextricably intertwined with the claim for service connection for headaches, and the claim to reopen the prior denial of service connection for CVA remains intertwined with the claim for hypertension.

The Veteran's left ear hearing loss was last evaluated in November 2011 in conjunction with his claim for service connection.  A contemporaneous VA examination is needed to better assess the current severity of this disability.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete record of treatment from the North Florida South Georgia Veterans Health System dated prior to May 2015.  If no records are available, the Veteran should be notified of such.

2. Return the claims file to the examiner who conducted the July 2017 VA headaches DBQ for an addendum opinion that takes into consideration the Veteran's service personnel records. If the original examiner is not available, the claims file should be forwarded to another qualified examiner to provide the requested opinions. If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

The examiner must provide an opinion as to whether the opinion provided before (that the Veteran's headaches, which existed prior to service, showed natural progression rather than permanent worsening) would change in light of the service personnel records that show a decrease in the Veteran's performance evaluations, which he asserts are due to missed duty due to headaches. The examiner should explain the reasoning for the conclusion provided.

3. Schedule the Veteran for a VA audio examination         to determine the current severity of his left ear hearing loss. The claims file should be reviewed by the examiner. All appropriate tests and studies should          be conducted and the results reported in detail.

4. After undertaking the development above and         any additional development deemed necessary,             the Veteran's claims should be readjudicated, with consideration of his service personnel records in conjunction with the claim for service connection for headaches. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before    the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




